DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 2/22/2021 have been entered.



Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Us Patent No. 5,806,709 (Marshall hereinafter).
In re claim 1, Marshall discloses: An assembly comprising: a bucket body (12) comprising a first material and having substantially vertical side walls extending upwards from a closed bottom base; a handle connected to the side walls; and one or more ergonomically designed feet comprising a second material different than the first material and facilitating gripping by a user, each of the feet being separately applied to and extending beyond a bottom surface of the bottom base; wherein each of the one or more ergonomically designed feet comprises a plurality of grooves, finger indents or finger receiving recesses configured to receive a finger of a user, and the plurality of grooves, finger indents or finger receiving recesses is disposed in a side surface of the feet and arranged along an outer edge of the bottom surface.
In re claim 3, with reference to the Figs. noted above, Marshall discloses the claimed invention including wherein the one or more ergonomically designed feet comprise four grooves, finger indents or finger receiving recesses.
In re claim 5, with reference to the Figs. noted above, Marshall discloses the claimed invention including wherein a backside of the one or more ergonomically .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Us Patent No. 5,806,709 (Marshall hereinafter).
In re claim 1, Marshall discloses: An assembly comprising: a bucket body (12) comprising a first material and having substantially vertical side walls (15, note that one circular sidewall can be considered “sidewalls” as taught by Applicant’s Fig. 3) extending upwards from a closed bottom base (16); a handle (14) connected to the side walls; and one ergonomically designed [foot] (20) comprising a second material (column 
Marshall fails to disclose the material of the paint can.
However, metal paint cans are overwhelmingly common in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the device of Marshall with a common metal paint can, thereby meeting the claimed limitations of the can being made of a different material than the feet.
In re claim 3, with reference to the Figs. noted above, Marshall discloses the claimed invention including wherein the one ergonomically designed [foot] comprise four grooves, finger indents or finger receiving recesses (See Fig. 3).
In re claim 5, with reference to the Figs. noted above, Marshall discloses the claimed invention including wherein a backside of the one ergonomically designed foot follows the same contour as an outer edge of the bottom surface of the bottom base (at 24).

Claim(s) 1, 3-23, 28-33, 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garone in view of Carnesecca and Lucky (all of record).
In re claim 1, with reference to Figs. 1-9, Garone discloses: An assembly comprising: a bucket body (10) comprising a first material and having substantially vertical side walls (front and back portions of 12) extending upwards from a closed bottom base (see fig. 3 below); a handle (44) connected to the vertical side walls; and one or more ergonomically designed feet for facilitating gripping by a user (two sections 24, see Fig. 8) extending beyond a bottom surface of the bottom base (see Fig. 1).
[AltContent: arrow][AltContent: textbox (Bottom Exterior Surface)][AltContent: textbox (Outer Periphery Base Bottom Rim/Lip)][AltContent: oval][AltContent: arrow][AltContent: textbox (Feet separately applied and made of rubber in current modification)][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: arrow][AltContent: textbox (Curve)][AltContent: textbox (Closed Bottom Base)][AltContent: arrow]
    PNG
    media_image1.png
    547
    422
    media_image1.png
    Greyscale

Garone fails to disclose wherein each of the feet are separately applied and wherein one or more of the feet comprise a second material different than the first material.
However, Lucky discloses a plastic (paragraph 0006) bucket with separately applied rubber surfaces (40) fastened to the bottom of the bucket (paragraph 0015).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the material of the ergonomic feet of Garone to have been a second material (i.e. rubber) as taught by Lucky, (rendering the feet of Garone separately applied to the bottom) for the predictable purposes of providing increased stability to the bucket.
Garone fails to disclose wherein each of the one or more economically designed feet comprises a plurality of grooves, finger indents or finger receiving recesses configured to receive a finger of a user, and the plurality of grooves, finger indents or finger receiving recesses is disposed in a side surface of the feet and arranged along an outer edge of the bottom surface.
However, Carnesecca discloses a bucket with a handle (118) which includes finger indentations (paragraph 0066).
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the finger indentations of Carnesecca on the foot/handle/grippable surfaces of Garone in view of Lucky for the predictable purposes of facilitating efficient and ergonomic use of the bucket (Carnesecca paragraph 0066) and it would have been obvious to have numbered the indentations at four since a typical human hand has four fingers which would wrap around the handle and/or gripping surface of the foot/feet.
In re claim 3, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein the one or more ergonomically designed feet comprise four grooves, finger indents or finger receiving recesses (as in re claim 1 above).
In re claim 4, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein the one or more ergonomically designed feet are connected to the bottom surface such that the grooves face towards a center of the bucket body (the grooves 30 can be said to extend inwards from an outer perimeter of the base towards a center axis of the bucket body).
In re claim 5, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein a backside of the one or more ergonomically designed feet (24) follows the same contour as an outer edge of the bottom surface of the bottom base (curved as at 14).
In re claim 6, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein the one or more ergonomically designed feet comprise four feet (two sections 22 and two sections 24).
In re claim 7, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein a first two of the four ergonomically designed feet (24) are connected to the bottom surface in a swinging direction of the handle.  (Applicant has not claimed that the handle is structurally a swinging handle that moves independent from the body, so if the body where to pivot about the axis of the handle 44 to rotate upwards, i.e. for dumping, then 
In re claim 8, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein another two (22) of the four  ergonomically designed feet are connected to the bottom surface in a perpendicular direction to the first two of the one or more ergonomically designed feet (See Fig. 8).
In re claim 9, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein an external surface of the one or more ergonomically designed feet includes a design pattern (feet are “lug” shaped due to channels 36 and 34).
Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “wherein the design pattern prevents a hydroplaning effect“ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Note that the channels 36 and 34 are considered to expel liquid from beneath the feet to prevent hydroplaning.
In re claim 10, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein the design pattern is a lug pattern (feet are “lug” shaped due to channels 36 and 34).
In re claim 11, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein an external surface of the one or more ergonomically designed feet includes a non-skid surface (i.e. of rubber as in re claim 1 above).
In re claim 12, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein the non-skid surface is integrally designed into the surface of the one or more ergonomically designed feet (the bottom surface of the feet is integral to the feet 22 and 24 and rubber as in re claim 1 above).
In re claim 13, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein the non-skid surface is a separately applied non-skid material (i.e. the rubber feet as in re claim 1 above).
In re claim 14, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein the one or more ergonomically designed feet comprise a rubber material compound (as in re claim 1 above).
In re claim 15, Garone in view of Carnesecca and Lucky discloses the claimed invention except wherein the one or more ergonomically designed feet are detachably connected via an adhesive to the bottom surface of the bottom base.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have attached the feet via adhesive in conjunction with the screws of Lucky, since it has been held to be within the general skill of a worker MPEP 2144.07. Please note that in the instant application, paragraph 0088, applicant has not disclosed any criticality for the claimed limitations as compared to screws.
In re claim 16, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein the handle comprises an ergonomically designed grip portion (44 are shaped to be effectively grasped by a human hand, Garone paragraphs 0025 and 0029).
In re claim 17, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein the ergonomically designed grip portion is located at about the center of the handle (the handle itself is considered to extend “about” and outwards around its own center and a user would be expected to grab the center of the handle in normal use).
In re claim 18, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein a first extending portion and a second extending portion (portions 42) extend from respective ends of the grip portion.
In re claim 19, Garone in view of Carnesecca and Lucky discloses the claimed invention except specific non-critical relative dimensions of the otherwise critical claimed structure.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the bucket wherein a circumference of a cross-section of a middle of the grip portion is about 1/2 of an inch and a circumference of a cross-
In re claims 20, and 21, with reference to the Figs. noted above, Garone in view of Lucky discloses the claimed invention except wherein the one or more ergonomically designed feet comprise four grooves, finger indents or finger receiving recesses, the ergonomically designed grip portion includes four grooves, finger indents or finger receiving recesses.
However, Carnesecca discloses a bucket with a handle (118) which includes finger indentations (paragraph 0066).
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the finger indentations of Carnesecca on the foot/handle of Garone in view of Lucky for the predictable purposes of facilitating efficient and ergonomic use of the bucket (Carnesecca paragraph 0066) and it would have been obvious to have numbered the indentations at four since a typical human hand has four fingers which would wrap around the handle.
In re claim 22, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein the handle terminates in coupling connector ends (42).
In re claim 23, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein the handle is integrally formed with grip portion (44) and coupling connector ends (42).
In re claim 28, with reference to the Figs. noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention except what specific plastic the container is made of.
However, Applicant discloses in paragraph 0056 of Applicant's current specification that nylon resin is a commercially known and recognized material for use in the construction industry.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a commercially known material such as nylon resin for the plastic of Garone in view of Carnesecca and Lucky, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0056 applicant has not disclosed any criticality for the claimed limitations.  One of ordinary skill in the art would be expected to be apprised of common materials and usage, and since Applicant admits that nylon resin is a common plastic for use in construction, one could glean from Garone that a desirable plastic for a 
In re claim 29, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein the one or more ergonomically designed feet comprise a rubber material compound (as in re claim 1 above).
In re claim 30, with reference to the Figs. noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein the handle and the body comprise the first material (when formed integrally as in paragraph 0027).
In re claim 31, with reference to the Figs. noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention wherein the second material comprises a rubber material compound, but not the specific plastic the container is made of.
However, Applicant discloses in paragraph 0056 of Applicant's current specification that nylon resin is a commercially known and recognized material for use in the construction industry.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a commercially known material such as nylon resin for the plastic of Garone in view of Carnesecca and Lucky, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0056 applicant has not disclosed any criticality for the claimed limitations.  One of 
In re claim 32, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein a connection of the vertical side walls extending from the bottom base is curved (see fig. 3 above).
In re claim 33, Garone in view of Carnesecca and Lucky discloses the claimed invention except specific non-critical relative dimensions of the otherwise critical claimed structure.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the bucket wherein a circumference of a cross-section of a middle of the grip portion is about 1/2 of an inch and a circumference of a cross-section of each of the first extending portion and the second extending portion is about 3/8 of an inch, a thickness of a cross-section of the vertical side walls and the closed bottom base is about 1/8 of an inch thick, and the curvature is about a 1/8 inch radius,  since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  Note that these claimed dimensions are all 
In re claim 42, with reference to the Figs noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein side walls meet in connection with the closed bottom base at an outer periphery base bottom, wherein the outer periphery base bottom includes a curvature along its outer circumference (See Figs 5 and 8).
In re claim 43, Garone in view of Carnesecca and Lucky discloses the claimed invention except specific non-critical relative dimensions of the otherwise critical claimed structure.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the bucket wherein a circumference of a cross-section of a middle of the grip portion is about 1/2 of an inch and a circumference of a cross-section of each of the first extending portion and the second extending portion is about 3/8 of an inch, a thickness of a cross-section of the vertical side walls and the closed bottom base is about 1/8 of an inch thick, and the curvature is about a 1/8 inch radius,  since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  Note that these claimed dimensions are all reasonable interpretations which could gleaned by one of ordinary skill in the art by the approximate dimensions disclosed by Garone at paragraph 0029.
In re claim 44, Garone in view of Carnesecca and Lucky discloses the claimed invention including wherein the side walls meet in connection with the closed bottom base at an outer periphery base bottom (as in re claim 42 above); wherein the outer periphery base bottom includes a bottom rim extending past an exterior bottom surface of the closed bottom base to form a lip; and wherein a circumference of the lip is curved and extends around the closed bottom base (see Fig. 3 above).

Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garone in view of Carnesecca and Lucky as applied to claim 16 above, and further in view of U.S. Patent No. 6,257,440 (Perkins hereinafter).
In re claims 24, 25, 26, and 27, with reference to the Figs. noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention except wherein ends of the handle are connected to the bucket body via a twist-lock connection assembly, the twist-lock connection assembly comprises a coupling connector end and a mating retention cap, the mating retention cap is configured to mate with the coupling connector and is secured by twisting the mating retention cap into a locked position, each end of the handle terminates in the coupling connector wherein the coupling connector is secured to the bucket body through a hole in the vertical side walls and connected to the mating retention cap.
However, Perkins discloses wherein ends of a handle (20) are connected to a bucket body (210) via a twist-lock connection assembly, the twist-lock connection assembly comprises a coupling connector end (50) and a mating retention cap (220), the mating retention cap is configured to mate with the coupling connector and is 
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the bail handle and twist lock connection taught by Perkins with the container of Garone in view of Carnesecca and Lucky for the purposes of facilitating one-handed carrying of the container via a pivoting handle which would also allow for stable carrying and consistent grip regardless of weight distribution or shifting of weight inside the container.

Claims 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garone in view of Carnesecca and Lucky as applied to claim 1 above, and further in view of U.S. PG Pub No. 2015/0053705 (Wilson et al. hereinafter).
In re claims 34, 35, 36, 37, 38, 39, 40, and 41, with reference to the Figs. noted above, Garone in view of Carnesecca and Lucky discloses the claimed invention except further comprising one or more side handles detachably connected to the vertical side walls, one or more side handles comprise a two-in-one handle, the two-in-one handle comprises a rigid side handle and a non-rigid side handle, the rigid side handle includes an ergonomic design, the ergonomic design includes grooves, finger indents or finger receiving recesses, the ergonomic design includes four grooves, finger indents or finger receiving recesses, the non-rigid side handle comprises a rope and rope handle, the rigid side handle is integral with the bucket body.
However, Wilson et al. discloses a handle add-on for a container with a detachable side handle wherein one or more side handles comprise a two-in-one handle, the two-in-one handle comprises a rigid side handle (12, 14) and a non-rigid side handle (rope, paragraph 0015), the rigid side handle (12, 14) includes an ergonomic design, the ergonomic design includes four grooves, finger indents or finger receiving recesses (30), the non-rigid side handle comprises a rope and rope handle (paragraph 0015), the rigid side handle (12, 14) is integral with the bucket body (rigid handle is considered integrated with the bucket body via the rope handle).
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the rope handle and handle add-on of Wilson et al. with the container of Garone in view of Carnesecca and Lucky for the purposes of facilitating one-handed carrying of the container via a pivoting handle which would also allow for stable carrying and consistent grip regardless of weight distribution or shifting of weight inside the container.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the Remarks that the prior art does not disclose the limitations of claim 1 regarding the feet comprising the grooves/indents/recesses in a side surface of the feet and along an outer edge of the bottom surface.  However, as in re claim 1 above, Garone in view of Carnesecca and Lucky disclose grooves in the gripping surface of the feet of Garone which locates the grooves in a side surface of the 
No further Arguments are made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW THOMAS KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Weds, Fri, 9a-6p EST, Thu 1p-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733